Order filed May 25, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00376-CV
                                    ____________

       LORENZO WILLIAMS (JP MORGAN CHASE BANK, NATIONAL
                 ASSOICATION - GARNISHEE), Appellant

                                             V.

              THE CADLE COMPANY DISTRICT COURT, Appellee


                On Appeal from the County Civil Court at Law No. 3
                              Harris County, Texas
                       Trial Court Cause No. 865096-801


                                       ORDER

       The notice of appeal in this case was filed April 4, 2012. The clerk’s record was
filed April 23, 2012. To date, the filing fee of $175.00 has not been paid. No evidence
that appellant has established indigence has been filed.       See Tex. R. App. P. 20.1.
Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before June 11, 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.
PER CURIAM